Title: To James Madison from H. A. S. Dearborn, 13 June 1812
From: Dearborn, H. A. S.
To: Madison, James


Respected Sir,
Boston June 13. 1812
My friends have induced me to solicit the office of Collector for this District which will be vacant in the event of a war.
I have acted as Deputy-Collector for nearly three years & have performed the duties of the office I trust to the satisfaction of the merchants & the Government.

I take the liberty of enclosing copies of letters which were written & signed by the gentlemen whose names are subscribed thereto without my knowledge & handed me to read with a permission to copy them. The original have been sent to the gentlemen of the Senate to whom they were directed. The situation of my respected & kind father, from the station he is honored with will be such, if our rights are to be vindicated by the sword, that his family & domestic affairs must devolve on me.
I have devoted my life to the acquirement of usefull information & by the bounty of a generous & tender parent have been enabled to pursue such studies as will I trust render my exertions of some use & I hope honorable to my self & to my country.
To gratify the desire of my father I have consented to give up for the present my early & constant propensity for a military life whenever my country should have a call for my services in such an active & just war, as we are now about to engage in; not even a beloved parent & the strong inducements of an affectionate wife & three children, could have retained me at home at the approaching crisis, if the situation of my fathers domestic affairs would admit of my accompanying him to the field. From the Liberality of my father who has had many persons depend on him for support, it has not been in his power to accumulate such a fortune as would render him independent, if at the close of a war he should return to a private station. If therefore it should be deemed proper to bestow the Collectorship on me, when his services in the Army are no longer required, with the greatest pleasure should I resign in favor of him & rejoice at his reassumption of the duties of the Custom House.
You will receive by the mail a number of letters of recommendation from my friends. With the highest esteem Respectfully your obt. Servt.
H. A. S. Dearborn
